UNITED STATES DISTRICT COURT                    EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA,                   '
                                            '
                     Plaintiff,             '
                                            '
v.                                          '          NO. 1:15-CR-119-6-MAC
                                            '
ZERRICK EDWARD WALKER,                      '
                                            '
                     Defendant.             '

         ORDER ADOPTING FINDINGS OF FACT AND RECOMMENDATION
                       ON DEFENDANT’S MOTION

       The court referred this matter to the Honorable Zack Hawthorn, United States

Magistrate Judge, for consideration and entry of proposed findings and recommended

disposition.   Judge Hawthorn issued his Findings of Fact and Recommendation on the

Defendant’s Motion and recommended that the court deny the motion. (Doc. No. 698.)

       The parties have not objected to the magistrate judge’s findings. The court ORDERS

that the Findings of Fact and Recommendation are ADOPTED and Defendant’s Motion to

Recall Mandate or Amend Judgment (Doc. No. 698) is DENIED.


         SIGNED at Beaumont, Texas, this 21st day of November, 2019.




                                       ________________________________________
                                                   MARCIA A. CRONE
                                            UNITED STATES DISTRICT JUDGE




                                            1
